Alice Robie Resnick, J.
The issue presented to this court is whether the BTA erred in failing to consider the appraisal report and testimony of *157appellant’s expert witness, Kennedy. Appellant asserts that the BTA erred in refusing to accept or consider the testimony of and appraisal performed by Kennedy. In support, appellant argues that Kennedy was unaware of the contingency fee arrangement between his employer and appellant, and that whether his employer obtained an interest in the appeal should not affect his qualifications as an appraiser. Lastly, appellant contends that there is no requirement that an appraiser be “independent.”
This court has consistently held that “[t]he BTA need not adopt any expert’s valuation. It has wide discretion to determine the weight given to evidence and the credibility of witnesses before it. Its true value decision is a question of fact which will be disturbed by this court only when it affirmatively appears from the record that such decision is unreasonable or unlawful. * * * ” (Citation omitted.) R.R.Z. Assoc, v. Cuyahoga Cty. Bd. of Revision (1988), 38 Ohio St.3d 198, 201, 527 N.E.2d 874, 877. See, also, Cardinal Federal S. & L. Assn. v. Cuyahoga Cty. Bd. of Revision (1975), 44 Ohio St.2d 13, 73 O.O.2d 83, 336 N.E.2d 433, at paragraphs three and four of the syllabus; Crow v. Cuyahoga Cty. Bd. of Revision (1990), 50 Ohio St.3d 55, 57, 552 N.E.2d 892, 893-894. Moreover, this court “will not overrule BTA findings of fact that are based upon sufficient probative evidence.” R.R.Z. Assoc., supra, 38 Ohio St.3d at 201, 527 N.E.2d at 877.
Appellant’s argument is largely directed at the BTA’s refusal to give any reliability and/or credibility to the testimony of and appraisal performed by Kennedy. According to appellant’s contention, the BTA erred in finding that Kennedy “cannot be considered an independent fee appraiser” and in holding that “[h]is testimony and opinion of value are not reliable and credible under the instant circumstances.” However, as the case law above clearly demonstrates, the BTA has wide discretion to accept all, part or none of the testimony of any appraiser presented to said board. See R.R.Z. Assoc., supra. Absent a showing of an abuse of that discretion, the BTA’s determination as to the credibility of witnesses and the weight to be given their testimony will not be reversed by this court. See Cardinal Federal, supra, at paragraphs three and four of the syllabus.
There has been no showing that the BTA abused its discretion in placing no credibility on Kennedy’s testimony and appraisal report. Rather, the record demonstrates that the BTA considered all the evidence placed before it at the hearing. Kennedy testified at length in regard to his valuation processes, and his appraisal report was admitted into evidence. Kennedy was cross-examined extensively in regard to his approach in appraising the subject property. With respect to his cost approach method of appraisal, he was questioned at length as to the depreciation rates he employed. A review of this testimony *158indicated that when utilizing the market approach to valúate the subject property, Kennedy relied on five comparable sales. His credibility was brought into question by the following facts elicited on cross-examination: (1) Kennedy did not physically inspect any of these comparable properties, he simply drove by them; (2) some of the comparable buildings were over one hundred years old; (3) the land-to-building ratios of the comparable properties and the subject property did not correlate; and (4) some of the comparable properties were multi-story, as opposed to the subject property which was one story. All these facts bear on the witness’ credibility, which is within the sound discretion of the BTA to determine. We hold that the BTA did not abuse this discretion in the instant case.
We reiterate that the BTA “need not adopt any expert’s valuation.” R.R.Z. Assoc., supra, 38 Ohio St.3d at 201, 527 N.E.2d at 877. In the present case, sufficient, probative evidence supports the BTA’s adoption of the valuation offered by Carrelli in his appraisal report. See id.
We therefore affirm the decision of the BTA.

Decision affirmed.

Moyer, C.J., Sweeney, Douglas and H. Brown, JJ., concur.
Holmes and Wright, JJ., dissent.